Title: From Thomas Jefferson to Edward Tiffin, 2 February 1807
From: Jefferson, Thomas
To: Tiffin, Edward


                        
                            Sir
                            
                            Washington Feb. 2. 1807.
                        
                        The pressure of business during a session of the legislature, has rendered me more tardy in addressing you
                            than it was my wish to have been. that our fellow citizens of the West would need only to be informed of criminal
                            machinations against the public safety, to crush them at once, I never entertained a doubt. I have seen with the greatest
                            satisfaction that among those who have distinguished themselves by their fidelity to their country, on the occasion of the
                            enterprize of Mr. Burr, yourself & the legislature of Ohio, have been the most eminent. the promptitude & energy
                            displayed by your state has been as honorable to itself as salutary to it’s sister states; and in declaring that you have
                            deserved well of your country, I do but express the grateful sentiment of every faithful citizen in it. the hand of the
                            people has given the mortal blow to a conspiracy, which, in other countries would have called for an appeal to armies; and
                            has proved that government to be the strongest of which every man feels himself a part. it is a happy illustration too of
                            the importance of preserving to the state authorities all that vigour which the constitution foresaw would be necessary,
                            not only for their own safety, but for that of the whole. in making these acknolegements of the merit of having set this
                            illustrious example of exertion for the common safety, I pray that they may be considered as addressed to yourself & the
                            legislature particularly, & generally to every citizen who has availed himself of the opportunity given of proving his
                            devotion to his country. Accept my salutations & assurances of great consideration & esteem.
                        
                            Th: Jefferson
                            
                        
                    